 
 
I 
108th CONGRESS
2d Session
H. R. 4225 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2004 
Mr. Smith of Texas (for himself, Mr. Wexler, Mr. Keller, Mr. Crane, Mr. Crenshaw, Mr. Hyde, Mr. Feeney, Mr. Shaw, Mr. Foley, Ms. Ros-Lehtinen, Mr. Deutsch, Mr. Burton of Indiana, Ms. Ginny Brown-Waite of Florida, Mr. Meek of Florida, Mr. Cunningham, Mr. Payne, Mr. Green of Wisconsin, Mr. Bonilla, Ms. Hart, Mr. King of Iowa, Mr. Carter, Mrs. Blackburn, Ms. Harris, Mr. Boyd, Mr. Hastings of Florida, Mr. Lincoln Diaz-Balart of Florida, Mr. Pence, Ms. Berkley, Mr. Rothman, Mr. Engel, Mr. Cannon, Mr. Forbes, Mr. Mario Diaz-Balart of Florida, and Mr. Hostettler) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To modify the prohibition on recognition by United States courts of certain rights relating to certain marks, trade names, or commercial names. 
 
 
1.Modification of ProhibitionSection 211 of the Department of Commerce and Related Agencies Appropriations Act, 1999 (as contained in section 101(b) of division A of Public Law 105–277; 112 Stat 2681–88) is amended— 
(1)in subsection (a), by striking by a designated national; 
(2)in subsection (b), by striking by a designated national or its successor-in-interest; 
(3)by redesignating subsection (d) as subsection (e); 
(4)by inserting after subsection (c) the following: 
 
(d)Subsections (a)(2) and (b) of this section shall apply only if the person or entity asserting the rights knew or had reason to know at the time when the person or entity acquired the rights asserted that the mark, trade name, or commercial name was the same as or substantially similar to a mark, trade name, or commercial name that was used in connection with a business or assets that were confiscated.; and 
(5)in subsection (e), as so redesignated, by striking In this section: and all that follows through (2) The term and inserting In this section, the term.   
 
